On Motion for Rehearing.
We have carefully considered appellee's motion for rehearing and conclude that the evidence is sufficient for the jury to find that the engineer, notwithstanding his denial, did see appellee on the side of the car. However, we are still of the opinion that the evidence did not justify the submission of the issue whether those in charge of the engine should have given signals by bell or whistle. There were no facts charging them with notice that appellee did not know the engine was on the other track, nor that appellee would probably jump from the cars, and, if so, that he would run across in front of the engine instead of remaining between the tracks.
The motion is overruled.